Case 2:20-cv-01113-JS-AKT Document 17 Filed 03/10/21 Page 1 of 3 PageID #: 86



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
COREY JESSUP,

                       Plaintiff,
                                               MEMORANDUM & ORDER
           -against-                           20-CV-1113(JS)(AKT)

NASSAU COUNTY SHERIFF DEPARTMENT,
NASSAU COUNTY MEDICAL, and
NASSAU COUNTY WORKERS,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Corey Jessup, pro se
                    2019006968
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:        No appearances.

SEYBERT, District Judge:

           On May 15, 2020, this Court (1) granted pro se Plaintiff

Corey Jessup’s (“Plaintiff”) motion to proceed in forma pauperis,

(2) dismissed his claims, and (2) granted leave to amend certain

claims.    (May 15, 2020 Order, ECF No. 12.) The Court warned

Plaintiff that if he failed to file an amended complaint, judgment

would enter without further notice and the Clerk of the Court would

close the case.    (Id. at 9-10.)     Plaintiff did not comply with the

May 15, 2020 Order, and by Electronic Order dated July 27, 2020,

the Court provided Plaintiff “one final opportunity to amend his

Complaint.”    (July 27, 2020 Elec. Order.)        The Court again warned

Plaintiff that “if he does not file an Amended Complaint by August



                                     1
Case 2:20-cv-01113-JS-AKT Document 17 Filed 03/10/21 Page 2 of 3 PageID #: 87



27, 2020, judgment shall enter without further notice and this

case will be marked CLOSED.”      (Id.)    On August 24, 2020, Plaintiff

filed an Amended Complaint.           (Am. Compl., ECF No. 14.)           By

Memorandum & Order dated December 29, 2020, the Court dismissed

the Amended Complaint for failure to state a claim and granted

Plaintiff leave to file a Second Amended Complaint within sixty

(60) days.    (Dec. 29, 2020 Order, ECF No. 15.)

             More than 60 days have elapsed, and Plaintiff has not

filed a Second Amended Complaint nor has he otherwise communicated

with the Court about this case.        The December 29, 2020 Memorandum

& Order was also returned to the Court and marked “DISCHARGED” and

“RETURN TO SENDER.”      (See ECF No. 16.)       Accordingly, it appears

that Plaintiff is no longer interested in pursuing this case and

the Complaint is thus DISMISSED WITHOUT PREJUDICE for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

             The Court directs the Clerk of the Court to enter

judgment accordingly, mark this case CLOSED, and mail a copy of

this Order to the pro se Plaintiff at his last known address.1




1 It is likely that this Order will also be returned to the Court.
However, like all Orders in this case, it is also posted to the
Court’s Electronic Case Filing system and may be viewed there.


                                     2
Case 2:20-cv-01113-JS-AKT Document 17 Filed 03/10/21 Page 3 of 3 PageID #: 88



             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).


                                         SO ORDERED.


                                           /s/ JOANNA SEYBERT_______
                                         JOANNA SEYBERT, U.S.D.J.

Dated:   March   10 , 2021
         Central Islip, New York




                                     3
